[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                            No. 08-12231                       MARCH 4, 2009
                        Non-Argument Calendar                 THOMAS K. KAHN
                                                                  CLERK
                      ________________________

                 Agency Nos. A99-547-750, A99-547-751

JUAN ALBERTO RUIZ-AYALA,
MARIA TERESA GUERRA-VIDALES,
JUAN CAMILO RUIZ-GUERRA,
DIANA MARIA RUIZ-GUERRA,

                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                             (March 4, 2009)

Before TJOFLAT, DUBINA and PRYOR, Circuit Judges.

PER CURIAM:
       Juan Alberto Ruiz Ayala and his family, natives and citizens of Colombia,

petition this Court for review of the decision of the Board of Immigration Appeals

that denied Ruiz’s application for asylum under the Immigration and Nationality

Act. 8 U.S.C. §§ 1158, 1231; 8 C.F.R. § 208.16. The Board found that Ruiz failed

to establish that he suffered past persecution on account of a protected ground. We

deny the petition.

       Substantial evidence supports the finding by the Board that Ruiz failed to

establish that his persecution was on account of a protected ground. See Sanchez

v. U.S. Att’y Gen., 392 F.3d 434, 438 (11th Cir. 2004). Ruiz worked with a

community organization to counsel youth against participation in guerilla

activities, and he acknowledges that the guerillas threatened him and harmed his

wife because his activities hampered their recruiting. “[E]vidence that . . . is

consistent with . . . the petitioner’s failure to cooperate with guerillas . . . does not

constitute evidence of persecution based on a statutorily protected ground.” Ruiz

v. U.S. Att’y Gen., 440 F.3d 1247, 1258 (11th Cir. 2006); Sanchez v. U.S. Att’y

Gen., 392 F.3d 434, 437–38 (11th Cir. 2004). The record does not compel a

finding of a connection between Ruiz’s persecution and his political opinion.

       We DENY Ruiz’s petition for review.




                                             2